Case 9:19-cv-00415-NUR Bocumded be dG teitons (pégn.s 643 Page ID #155
Sovthern) District of Tilinoss

Crishna Aicole L9lesias (

AKA Coistian Neel Fylesias — (
a IDQYS - 01g

( Case Not 3:
V5. (

Director of Fedor Burcu - (
OX Veisoas, ef a|

I -cv- onus.

 

 

ee ee,

Motion For Feliminory Ta guaction

 

 

Comes (\ow) Viainti Ceaistinn Arcole Tolesias

og 08 | Talesias - Federal Burcan of frisons #-
Ole, Mows and Reguest thet fhis Court

155 a
Me Teeliminary Tayuncd

iN, OF dering the
Federal Burean ok Yeison S + ’

© Five her
ACCESS TO Adequode Medical Came, including

Sey CLASS GN ment Sulgery Order the Defendants
+o take a actions CEASonablyY NelesSary do

Voovide Tolesias Sex ceassignmest sucguy Promptly aS
Yysswle, ONY OF del a transtec do @ Bureauok Prisors female Prison

()
Case 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 2 of 33 Page ID #156

~ BalK 4fo0n &-
Plaintitt iS Currently housed in the
Federo| Bureau of Vrisov s located Qt
the United Shades Dew Hew tary Marlon , Tllino's,
Plain tif IS wm tran SSexKa| LOOM AN, A PRS SON
UD Wrose Lemale gerder identity is ditlerent
Krom the Male gender assigned Yo her bith,

Plainhtt Ssullors Grom Gerke A¥SPhoriA (severe)
MS WaS CuL ersell in on cblempd do rid herself
OL male Pork, Plainti(h has sutCere Greodt

torkuge her Hein a males Prison because of

Wel Lami nihy. Plaini ft, has requested SACS

QS to have te Grr Arming Sugery,
VRlainhih hed OX hausted A diMleraA Hees
Kel WA Amrit trative Remo Mie@S, Whith %oO
OV With VO Chanag, Gender VDsPhoria 1S

a Serious MeMical Condition codified iA tke
Larrsernoliona) Classification of Diseases Cot -

CEASA} Woy i \ Wealth Orgerni 24 inn ) ad the -

(a)
Case 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 3 of 33 Page ID #157

Amari Coa) DP S\ chi adic ASSoOCi of oS Diagnostic
mS Slobistical manual of Mendal Disorders -
Sth Edition (Dsm-v),) THIS “charackerized by qa

INGAATHRU letweey one's LX OC ented leypressed ~
Jeader om assigned sex a birth , ond Clinically
araniticont distress oI pormut of fucdi ons aS a

\
Cesult, Fa, The Condisian ts Associated Lav “Severe

os WATE mitting Emotional Pain. ta, Withou4 treatment

won With Gerder Dysfhoria 2x Parience GX ety |
(eSSio Survey dg ty:

Ta, Male +, _ ' fe ee _ eth ee

“Male lnonsse

to APPoP Tale Cone a “—_ seek Stes

Outs ~ Cas trod; 1 monn “Heme ting

. (Odfor ( Which Plainditt has dong Driv ios i,

; re to alleviale their distress,

Wdr0er DYSPhorian indeadsivies luith age
Plain Cf Comends nat she IS a Lyomen trahped.
INa Wales body GnXw that hor (S0ir 4) 1S

MPP\SoNLA LA Wey that couses

e ar
Raid ad frustration foo Point shad therapy

(3)
Case 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 4of33 Page ID #158

oS OWT Peme \ieS oe the Orly Ld ay +0
cele thot AXZOAY , “Plaintitt has sured

Ortat caylely Caused by he Cerder PysPhoria
thay she Loars “HLL. Words hapfowing
- WOATW Shaterds of Care -

The World ProLessional AQsdociadion for
Tims der ea tL, (Ww PATH ) hes develped

Sy MmrAawvdAs © C Car.

Cor Treedme
eo (My of Tronsse Yuo | “ror

TYAN S35 dor
/ Jue “8
O—M er = Vyn Conormi yg PeoPle ( |

Care”) US C\y OMe CeCoonize
SY MEMAS Ef Cape s

Medical ASS ocialy
VOC \ '
CVC ASS eci ation onX | the Amari cad Psych; af-

AsSoct adi yy The - : P59 chalogicul
| S Sanden 051 Cu
the treafin eo for G 2 Of Co

MONTES, F ole Hh,
Re deal ‘B ,
Sl\ales they Collou) Cu PATH) . Pri Sens

“Stetdardsof—
Las authorfative
\ the Amer con) —

(4)
Filed 09/10/19 Page 5of 33 Page ID #159

* Lote apap e® ORE REFSIN allpylode. Gres —
VYSPhoria. MiGht lon AiG erent Lrom whet helps
Cnother Persea,” Thay address CShordeds of Core )
« Varyety Of thera PAC OP ions, including Changes
iA 2) der LY DreEssi09nN AL Vsle@, hovmone Thee py
Y

PNY ond Psy Chothere py

Ove
Ceodmenrt Cor Denke bysPhori ‘
VEGAS 9 AMed spe « ANS SE Xue
ee (S05). Vasinoflasty iS dhe
GR ACMiAVe Male ~~
SUZ EY The cnt $8 reeset
mone . , iAVolves the remove! of to Det iat s -
YMAal ca & Creation of femal, Geartals, ond
-
/

hes two thera Pubic RWP05CS, SKS Lor trav 5364 |

sale Patients both, Mmove the Pvigl <a |
av OX testo strong a She bedy and
reals CON HUE NOL between the Patients

bn \ | .
TASH VSeantity an Veimary S&X Characteristics

Ss
Wir 2 Mony wekerts O% Cave €¥Plain
Neat - Cdhor ning A Aig fe meal transgerler
UaAlS Cra j ANY gender —

identity (AL mL RX Gye 55; °MXord with their Finder -
of Sus

    
Case 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 6of33 Page ID #160

Vor Many othe 5 SW gRVy ns CSSA] a |

Medi Cally Necessary to alleviate ther Gader-
ONMWNori@, For the lather GrovP, relies Crom

Gerry DysPhoiq Cannst be Gehirered without

Modikication of eit Primary ond /o Second vy

Sey choracyisties te establish grese/-

Conghuence wi that grnder idrenitty,

SAoankords ol Core at 36) (“for yNony Mavi duals
Lith Severe gnier PysPhoria cannot ‘be
achiewes coilhok Sug ical lutecveA son to modify .
Urimory sex characteristics 12, Grital rescansteti
See Stonrbords of Core (“ Bllouy <0 0 Sdudtes -
have Shown nWirrentahle benelical ellec4 os
Bey eassignman} Surgery ON Postoperative oulams,

In or Pfolessiona/l ey perience , the Success ap
SM Anemesy WK, SRS IS not Lhouaht to be

eoerimental noo the has beew repeal e\dly
Rosi tweiy Cy a\uolr Lor OUCS Twenty Yeors \)

()
Case 3:194cv-00415-NJR 5 ol Filed 09/10/19 Page 7 of 33 Page ID #161

The Stonkards of Care set Corth SIX
© \19 Nov ity Chileno Lor Vay inovlasty WU
Male te Female Dadients:

A) Persistent, welt A
A sehen | ocumembed Gender -
(2) Cafacity to maKke fully inXormna d

ArCision nd to Consert Lor treotmot
(3) Age of Ma. Or ity IN a Ole Coun try

UY) BS Si9niticont medical o Mental hoa lth

CONCYNS Are Ovesint | they Must be (wel)
Convolled

(Ss) Vo Condinyoos Months of hovmpn -
Mara py RS APpfofriatt fo He Padiats

FIn ver Go| s (on {ess Inosmones cre. not Clinically.
iA Nica WAY |

\\) [Q. Con dinvovs mmanth Of ViIN® \) & Fedes—
role Hhaf is ConG/umdt With Padjents identity

(7 )
S onabntiey cen cpreunentas Fcberpore, Pees o ROE TARY Lp
Cekerrals Crom Gualigied meal hee Ml 0 o(ssonls
Who \ave NdePndsendly LVAIVCRY Datiat,

SL Sty Cost cetera] (3 Aron Da trenis Psyc hother-
arPiol | \Le Se cand referre| Shoold loa Crom

VR OF SoOA Whe has oN LY \vad OValvadive role
Lui rale with Vai ont

The Slontords “ nA ei enrirely apply to a\\

HanssxKuals , tronrsgen Br OX FEA Mra Cam for ming

People, WM CLSPechive Ok thew hous; as sulaation They
“¥OCSISIY Orovide that People should not be
AAS Crimiaaled BJainst

WM their access to SPL priek
ho |

HWcare based ON Whore they live}
Case 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 9of33 Page ID #163

- of :

OF BLEED to Lreatmants  inclubing Sev yeassonmuf
ourgey onthe basis of 51 dence
Ore

Not asonabig

‘

iN mw jAstNedron

——

Lolesias 5 Treatmet’

Lolesias Sought hovmone therapies iw Qole

on Shor hy of lor reg rested consideration tor
S QS) ‘N ‘dol, oy Doll, Platnlit4 wes

AlagnoseS with Garey DysVhoria. Lolesias 3
Nas be on conligms hormone tharapy sive

QA\5 wi, regu hustmouts, Since
thal Lime Lalesias has Vecome “ biological-

Cemale” Sho lives aS co Women | ond
Now since tekiug hormones 12 now hormonall y -

Ce i

a The Burtet, of PriSanl s Gt 5
3 |e 5/95 ts haye long hair in Wwhych

Sho doso mad has had b¥as end Ponties

(Q)
55 LB 3:19-cv-00415-NJ Document 19 Bes 09/40 pay te op Gane PLP p

A\lows Cerlaw ams for her te Pw'chs 22
moake-~Vl CeyeSholov, Blosh, Loundedion, 10 9 1055,

Her “PPercnce i> that Of a Women lo/ tL
SVW9ni cont breast 9foW th. She is housed

VN) (o2r¥8ra\ PoPulation IN KY males Orisal,

L olesias (reabinan| VACA AS PeyCho therapy
Yor hor Trauma in Which the Plain <f

oul Cort | Monry Years OF abuse dur to he

Dd Hoey Cemninatg A\i her he INClu digs StYaf ~
lous wh js Umemtly i dreatmedt Lor

Nowe ony VySPhoria, She Currently Stes
DY OWNS On weekly bes/’S, Sie,’
COMP lit With alt trad med.

Plainrity S4i\\ has “e¥erusiad ing Vain ond ~

K(usWelion” a5 a Yesulfot her owdy -

AY otheria NK Widthsdadivy NO help —

(10)
Case 3:19-cv-00415.NJR Document 19 Filed 09/10/19 Page 11 of 33 Page ID #4165
Krom Yo (yurecile oh Uri sans Of tLe
OND treatmeat to hei? alleviele hel
Vorin WA Sus) ro dion Omar tof ture.

er Medica Kecords reflect o
OWSI5 tan 4 Ma 9nosis @t Inde dy sphann
QOS (w2\\ Q> Ls lesig@d desire La Ob tain

SKS, C Pease SRM enclosed med/ons

Ke CoS )

Lo \esias Struggles with har
Constonk mad Are More Pronovced (emntion 5)

Lymn ‘\o + beiws able to comple Ye. Yh
Cequind Swgeies CSRS”

Lalesias 5 A PPeal S<eKing SRS.

FOlesias Cequosted thr Medica ond

PSY chology SeVVIRS OW oF around 26) b,

(1)
Case 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 12 of 33 Page ID #166

Lalesias Udoun of Ciling AP Peagls iV
‘Lol y Mquestiv» SPS which were denié 4.

Laitesias Ciel Qi 1 QOIE CHrk on

Moth 2, Qo

Ne\it ' IS woes Noti{eds thad TL would
PVM EA Wher LY,
i hetk. ne bon Mathes deci Sion

rhe Carsvo| OLL |

Veally weve, |
de tgp es Plaintitf, She has hed
OD icealfe e :
ot ; J KeCoan; ee
@
Oy | Noy DY SPharia, this Cause d
«Fr Stress, Crus dyo {/oa/ {eo Jiva od
Le spay . / WS O
ohn © ON lil j¢ Plaimi{t weel fo por
a Cart Climic whore She discussed her
Sire to have the SS, howevy, Vr, Poss Sfefed
Thek there hes beed no guidewee nor OnY

Wore Lrom Corlvol olLice CTOLT) as b how -
/

(9)
L) oe 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 13 of 33 Page ID #167

_—- © OF Ww On SWAY lui {{ bbe dana 1F-CUMe
The ‘duran of Dejsens haswPalicy cgaivst

SKS thay have No Policy 1O
o \fer Fur beer Or yf Allow Aor it,
(Ser EAClose4 the Clinica] Practsoaes Quidee

we Pll, id States how lusdtitudsyas
how or Whom Milt Pe Cocay SS. RS |

This COUSES 97 eq | Stress, frustration,
Ik also eXas PireteS Lo lesias's Gendy-

V4 Sfhovio, There has heer) VO
Cal root that the “Burton of Fi'sacs
hed CEVeiwe A Ts lesjgs {s- S, RS

1D Causes Fofture old, causes Plawhf
to Wont ds Qs Sth \dvted mend Causing

the Worsering Ot PlaintfOs, Gerken dusplort,-

(,>)
ase _3:19-cy,00415-NJ . doftument 19 Filed 09/10/19 Page 14 of 33 Page ID #168 |
Res 5 Ploaimit a MiSK, depress, 0n, Sei osha -
VNC \ “

\ Cla dina Kurto~ Caskrot on ) mA Surcy Ag

t

dy AL NeBe SS any
On AL CAV aLe MLL Col Cam ine

S&Y TASS Sima mw eY CG

le RiNag

MAKE D
a YPhovio,
Devere Me \ Cal Cond 107

10 fer Cops .
N9, hindering OW Plain) We \i gence

Vo { vy Nox Raving VO -
Constitukes co.

- Duvrisdicdion -

Thid Cowt hes Juris dcdion DL caus

Plain ts WY He Southoow District of -

[j 4)
Case, 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 15 of 33 Page ID #169

~ TWnvis onl he "Claims arise under fe Mera] law
Moli on Kor Premiary In \uc4

A Plainhi SK WO a Fe liminary Eucdion
MVSh L Stoblish tha She/he is |;

IDN -

DULCE AG A Wg Merits thal < ly to

Lo acth jp that Ske igs Likely

ane « CAC eCeParakl e Norm ‘if the absewer of
TE Moni nary Ceviet tha tho balaneg of

Squihies 49S iW her Laver ark that dha
0 JECM on 1S A Mh Public interest Winter
Nak LAC A\ Ve SOULS De Leoge Council | 565 a
VD. Qo (2004) Serious Goins Ihe meri

bala
nc :
Poets, NPS Ships thet $i95 Sharp
¢ Plaintitt Can su
OY & Veen : Phar VS2once
Noy IN juction, <
Ploantith alse hae iS eee
— . Shows thot there is OV Kel hog d
Ov MEParable Waury ond that he INyucdion 7S j/

tLe Bultic \aderes4.™ A\\ianee £
‘ \ rw ho : . _
V. Cokhye\l (32 F.3d M27, 135 ees . Mocks
- Qol} ).

{15)
CC e 3:19-cv-00415-NJR Document 419 Filed 09/10/19 Page 16 of 33 Page ID #170

retimwory In guction 1S an exdtraor Vaary
FE Moy Never aworked as of right.” WWintey

oF VE aA Lt ymay fake may tio forms
PFohib rhory IN yucdian Prohibits @ Porty
from alive, Presauts th Status Guo Pedi

A AW-Kmidedion OL Co action on the ther}s,

Mac ly Nut racaudicals, INC V. MucosS Phavma -
Smo € G. S71 F.3d 7B, O78 C9 Cir),

K Mondo toy lw
aion ,

Penderte |
ide this Port
| a Lculor
HW Dw eal Nondactors Lp "| Ais revored,
g IOL00> “orengl

damage Uy cae erious

i. dk IL result ad are Not jSSued
MOLUL CaseS.0F Wwherp the jp

Mp lainad of OMe

ne ca Cafable of Com Dewsadion
PO AWekrsoy US. CAD A Meh Is

(ite)
Uredemthen Prison iigerlinnRefoene ACh
(PLR AY)

In am il QCtiON with respect +o
Peison Cordifion>, to the © lent
OVeunst aodhorrzed by law, the Court on]
CVE aw HM Porony Kesvraw ivy Order
OF OW Oder Lor Prerimiwory inj uctive-
FUR. Pre heinary Reto? most be
Narrowly avawn, eX lend No further than
N@cessary +o Corvrec4 horn the Cour} Lads
C29 URES Prem nap y Celied aX bedk
Leos} VN Wusiye MQAS ALE CSSary to Correct

that harm, The Cow} Shall Give Subsertial

Werohs +O Om ALU Se iMPaet op Public-
Salaly oF Nhe OPeveation ol ty Criminal -

IMSKICR SYStem, 1% USC § B6Ib GY)

(9)
- LAR Ainondorss- Nur SorGeie BS ray oorkdht WSL ye of Ss “Page ID #172
TO oblaind a Vre liminary
Aokerdeabs to Provily =

RS, Xslesies met
(ew eshablish ake is Nkely ts Succeed

On Ye wortsof SRS. Claims, Sho
COMMAS that DeleatkS visleted hor

Corstitudion| Ciahks under 49 USC 1985 ond

OUD as Weary okMe AOA 49 usc
R¥ 909,

Inyuction quiring

iad]

AUS ty

Fourdlecm lh Amtwdynind mods
~ Dewerate He dic |
WLJ al Showdord '

Deliberode [wu di exbueg tp Serious

Medical peedSot PrisWO> coustitedes
Te Onnecessay

Qaiv , Proscrived by
Este\\e

al Punishmevt’’ on & the
Equal Protect/'p s/ Clase.

LQ dt Veron CEe-

CC

AK Wwoatan iw Cicdiow of
Y fe Sth Ameadm out ”
Vi Camble, 49 0.5. 97. WY C19)

i%
Su Gee sg eoais papa W sme, F CHER CHW 88 Pega eT lod -

OY riser dochorsin thir resPoume $ 4he
Veian eS needs of by PriSoW SuUArds iN
NAR) towa lly deny Iwo, Or Ae euy 10% GCC CS
to (nodical Com. of Ae RarbaPAl in qerforivg
WW treatmeyt one Prescribed

D econ Sho “must Show det endcat's fe SfouSe
te the Red Was Adelibwarly iv dierent
This Slcow Pro? ‘Cis satisitied by Showiv3
H Purposll act or failure reSfeud 19
Opisepes Paid of Possible medico/ need W hay

| | | ce |
Cound by te ip & Merenve, me dical Mal orachice
does NOL We come & Constikediona| Vidladiga jnare/y

Mo «
Deceuise the iclim is a Prisoney, Nowe ve, the

U5, Suppeae Court has also recogni zed +44
while “ delibevate indi Peece” under ESdel) a
FEGURS More thaw Shewwiw> of prere Neg Gwe,
Soieins less) thay G show, d¢) acts O/ OMAESiuys

Xor te VOY Purpose OF Causiva haftn of ~

(19)
= OF RSA WARN ETE MGE “Hee” RGF Lott cesul]
A

D492, 373. O EDU)
SW US. $35,935 (1994,),

la V, Coughlin 990 F Sup
IF9G Ceiling Farmer ¥, Brews

7 Serious Nhe Vico | VL.2d -
Dalesias 15 WEY fy sucéeed iO esfablisis
A SAious Madea! nad, Ske hos Presented

CYL LQ site M&ConsIStot Culdence that not:
Lo Whdhon dips 4 eor> of treatmat jm the torn
OX holmanre theory ond Cougeling, SLE Comiaues
Te LYXeMiNee Symtoms of Gado Dy hori .
Tho « Rv6hslo9ical Ad LMo {/ ona] Pain” Tslesias

SY leriwees asaresuld 0 hor Feu et Ay share
Means she 1> Unable to Comlote Cher) eyistener.
OW Comflote who She 13, See hopez V Smith
203 -.22a. Iona, 3) Chromic ond Sob Stony }ia/ ai
(7 an efamle of 6 Serious We dical need) “ha”

LSPA Stantoris of Core ex Plain) that some
Warvidtuals AT ONable to Shiai ceijet Crom ~

eh
_ Case, &X 19-cv-00415-NJ Document 19 Filed 09/10/1 Page 21 of 33 Page ID #175
ROOF &S IQ dV

PW OI COL IA ein,
He deserbeS SLS a5 “ossestial nd medically -
WRCESSary,

* bor his group of Petieuls, Ww PATH
S\on\or\s ok Care ore Not Lis Puled by the
®% 0.0 however, the 8,9, 2 Statl gt Use
Marion have Neommeved SKS the Admu-

“NS trative Remedy t Gdoasi- NI doded’
22°13 Shoes that USP Merion sent alge
Cequesk Lo Ue (recy) Meaning thaf ime the

ey es Ox WAI Cal OAL Morley Keo,
WLS
tv quaiky aS LT \ove loro foie by Sait at

the RECT have Cailed ty ced ant
Vlawtith farther cones that Clivice).
Encomer Dade! (~10-77, Ssfates on fog9e -4

SNE D8 Phas ig- discussed this Gudea bit day
é meshes Oey 6h on deapessant mo dfcadjon —
ote at the Sessidn Ss wri, PSY cholo "
ase , Out that sku neds thy Seed
iy PY Suey ~ She UnWr Stonds + hod

me has hea Vo Sur Yor Mrection ~

(2)

 
* Araceae mati ORO EG GV I8
pelea whee hid SHGery Will be dane,
CA Excn\oi+ (1) Voge I-47 bY

“Ot, Pass, Clipical Director

LOPATH Skandongs of Care are +he
aAccepers 3 latorts of Care tor He

Leaknant of transgader Patirert >
\WePa\esi¢s, Sohnsea, 706 F, 34, 520,593
CUyn Crews) deseriins tle Steuderds of Care
as th Jeneraity accepted Prov cols’ for

the treatment of Feder dysfhoriq’ Soneeyay-
Shwe, 81 F.Sofp, ads B58, 23) (0. thass 20)
TG\esi¢3, has satisfied allot the
€\\9 Wor lity Cereria Yor SKS as the
Cecef\ demonstrates. (I) hor Pereistet geuder-
S450 horia (9) her CaPoc'ty to mak Cally

Wa med Aeision al Consert 4p tresdtmon
(3) her Major ty! (4) that significant Me Kteal—

(any,
{ le age 23 of 33 Page ID #177
> CracapesaehiefsskupcPyyent ONCIS Ant LeU Contralled
(s) that She has

recieved I Continous months
| Ox Nor mane thira

py (lo) that She tived (Wa femgh
IAN Pole Cov Lo. CoMi Vous (No-N-L S

BF lesias conlends

De endents have Provide A CA Prisoner (hay)
WIV Sp me +reodin er f

COMSIStTeAt CoV theo
/ Plain di CC Cohteds
have Oraovide d Ker

thet just bécoyse Hae

S\ondowds of Care
that the Delewdents

| Loi Consiti Lut! onally adseguek breod ment De lorle~
MOE E38 a4 336, See als Fields VSuu¥{
(oS> F.38 S50 SSL (74h, CI 20i/) , Dp f}2~

V. CAE mPerial S84 Cade 13.9, [314 Cok)
Ca Plain sit Atlegins Ae lib eee Nedical-

IN MB erence nao Mot Prove Complele Catlue o-
| rok ’ "Note

( The First CivCui¢ hes Of (nod t Aad
there i> No mealerial dilererco” b

HWE % Dro wi'dons
ee Con Orming Qligabss iy | but not (Ccmedie9
SKS

_

e , AY oe oN Stlalads of Core reys
5a \_¢ © e p . _
Seoever WYK 3A se Soa do} 0) Ko silek VS

f Cipeuy 5
(a3 a
More ote Brea Pr) S00 Shere.

Vrovide d NS Cedi ble Suffalt for Te
ea tha L5lesias musk demoustrole
thet She iS aly to Cormmyd suicide

OF atlempt cute -C4StVationW (Pleas pore
T9lesies hes attempted Ly Que ~Go4-
aAi0N IW Doog NA +o Bupecn Of
Vrisons did Nothiys, mad hes thooghfs
O% tho ~castration Yhek Sle Cla‘ms
9 alweys Plen~B ih te BoAy

Comt+ Cals fe Provide DLS She

\> rok required 4s demo Strate that She
9 & nisIG O& death or imminent Sei? harm,
nr thal jar Dew IS New of (iSKo€

“Deliberate M2 di ca Wo Qepreucg =

T5le7i43 her shown the i Celyhook of
PFoving Hy ad 6) SoM OLN cg /s Qe

(A) wy

(Oy)
~ Ach eraeelsiur Rai Roregehonans Ppegporas ane air
NQMC reed De iiloera de. Iw bi CLereuce YO
NOMCOL Reehs Med, lor Shown bY
Cat CA msiond ja} Vidwce Coho Lacts are
Suh ici gut to demou strode that a
de Lemdend a cteal|i kKwllol a niskot

nam,” Lalli vy. County Ofange
D5) Fad Io, 99) Giiva, 00>) Citijus
revmer, SH OS .a4 SYD.

T olesias hes Presevled ey) hopeo.
DAY ARLVS Anok Rp \son oh iCal} 5s Ae |; ye -
rarely Vy nored hor Symp bm
i nohe Leet, Dysthivis ord are

WD SE Nberaely 0 MMerad des the
Keceryni20 | Sh ond

tS Of Cope F5le He5
Clearly sloteh in hoy Nels spo. -

(o3)

am & Continug
  

“¥/
a eeDocument 19 Filed 09/10/19 Page 26 of 33 Page ID #180

Shy sullen YVRob onyerely Arfression 2c.

—  \ere Parable Norm -

T9lesias has Cleo ly demonstrated ard
established ste is SuMerivg ime arable hary
OnE Had i Yat WAlY to 924 Worse iw YLe
Alpsence OL a Preliminary ‘Ln jucd fan, T5lesi¢s
had Stotek wn AXmniniisdradive Kemedres
ne tN the Comflawt thal she is in ©

Cura

FKL AG PalW ond PSYChalogicg| ard so4
Cho Hove! Paid a5 te peseglt of fer

Gearer DysPhoria, Emotignal di SHESS,

NY ety cog fessibly od other ye
Yroem > CaN Cou/Strete \f vparadl ey “t

T5\esies (S q+ ri sc (of WWfSIP4 od \er S220 dev ~
SY SPhoria Lithol Lhe SPS

Furnermort She Ayation oF T5lesjc5
ConShutional FIGALS UALe- tho th Armedment -

(96)
t 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page 27 of 33 Page ID #181

; Cc
VO VV Su Riceut be establish ierefar-
Vo\U heim. 2h, Elfed vi Burs, 4197, 0.5, 347,373
C (9b). “C Untite MEANY In SUES “Consdi fut onal-

Violations Cannot be adequaeely through damajes
MAS ANorehere Cons Vikuhe ereParablea harm,

The ®ureac. of Prisous Connet Say thet

Ts lesias Camot establish ineparble iMQUry
PecauDr SI COA Coin de ae relevant

Ci hCumstoner Mat maketh Provwsfou (Se 5]
Suddenly Urgent, The mere Cact that tho
BiOP has ACKnowledged the RAmiul Arey
V2 Remedies car have Mot avswered

S35 to Whed L will be Voli fred Or oived

Yhe 2 R S Cro
D> IXTr | “3-92-18 ;
eebevthle ar Con Stitukes

~ Balenee of te Equifies ~

. C¢
ae Counts Most balance the Compe di WS
laims of WWIWT MA must Consider the -

(55)
se 3:19-cv-00415-NJR oN" 19 eu 09/10/19 Page 28 of 33 Page ID #182

~ CoPSrther he CeO ol each Party of fe
Aronkins, or Wrthholdiiug Ol Lhe Meocasted
Telek” Winter sss U.S. af 34 “Ip exo 9
Heir Dons Ais Crelion , Courts of equ hy Should

Pom RarNictlar Card Lor He Public CONSEGUCULES
‘te <MPloying that OX MR oF dient pernodt
O% Vw yunckton, Plainti? ask tis uf
to (OSUL a Foe linivary Ir) @ncttOd
becouse She hes Proven thet /£
the Bureau OX Prise s does Not

ACH, Ske Coll) Loorsernd ad hor Ondes-
DY SPhot ic. Cull Conhinua tp Course her +o
SUM UNNECESSOLY Poin rf dened SKS.
one CoN ki Wur WC efowayle. harm. NO 2.0,
Nica Com Sree that hy Beleuce of
JUANES OOLWeISK WO hegre imtees|, The Curt
MUSE Yor Alou) Palitica| V\elos OU -

(25%)
Cage 3:19-cv-00415-NJR Document 19 Filed 09/10/19 Page.29 of 33 Page ID #183

The Kight +hivs to de under
tle Sik Amevkmert “C/ue| | € Usa -
Konishn ewe, Sle hes Yrovtal h orf
He. Burtau et OriSowS hss cu led
to Pipe ide the necessacg ‘rected
PS,
= Court Should clSo nore
that thore (S flo Sole Or Securi¥
Concerns te Provide S68, 3h
Cannot OVO do What 1S fr) Taless
iWjores+ SOdees} DU oe oa u
UAlovaly aAagguq Je Care tied, Of :
Ve (Sons 5 mn Oh, pa never hr pais
Sa (pone naar on, S, 2h Se
[a dees Aare. eae Cpe CL CI Ce od
(Amedes whe ae (e_ surgery a
bacabemce ON Posh ~of-Gadive ie a Cena
Howsst¥uel [pW Aiuiduct, NO’ Merny
- a cathn thot h USING
on Lemale Prison Cloak (eoSe. 7
he BiOP cljeads hooses frowsseyea |
Yrew59.u er Cemmale u female PLi'Sa./
(5 in the pest | cu Of SusVee,
She Wold lox “ee ond She =

(29)

 
rag hib@aed +

= Condedssro-bdranads. nue deurions4a eitea Sade uP ang 20007 Raa
ALUL(OPraVk Sle Lvovt b Cee \ soker sNe has Suftred
DRL Ug | alust hur to her Deny a trowssexacl tema le
A Msles Prison See Admin, Remo dpa 97 36° Al,

(5 totlue ts See B.o,P documerfs

FR\SIAS Also Condends i\
that sey male jwsted of female (522 Admin. Kerod

Ott
it
AYS}lo4 ~A-% Dated? A-S-19,
There ore No Pullic Nn kerest fy PRINS T3 [egies Coatinued
Suey; ps, ducing the Pen dency of 4435 Litt gad on
- PLR A.
Lo lesias Leis She has

Shown this Com that she

CER EA OA thy Merits of hor $4h-
SM) that shy Cr

LOW ively Ho os
AMO UNneAt cf

\(Ce parable har
of the Cycaties {)

tion, Se
aig 4,5 re wel
Case 3:19-cv-00415-NJR Document19 Filed 09/10/19 Page 31 0f 33 Page ID #185

Plainditt, ‘Keguest this Court 1 ssue

AQ) Pee lim inary Tryjuction FO ENnSutte
Fh of L9|esias Wilh aot Nave +O
Con A\nue 4o Sutter iecevarable harm
And Will have adequate medical | -
Mental Health core including the

SLS she needs,

An TLayuction Grantin4 her access ho
adequate Medical Core inclu dingy referra|
tow qualified Surg fon for SKS md

i. tronster 40 O BUuregu of Prisons female
INS titedson, Planifil?, Moves thid Court
Grant PCE liminary Lrjuction Of eerjiug the
Fe era | Burak of ‘Py ison S +O AVont

ACLes> +o adequate Mmodical Care S inclu dis
cele ttal toc G4alilies Surgeon tor S.LS ond

t+ronsfler bo a female tratitalion, (OQ.

— | (9 CViSding a) lasiad
One (3))
Case. a3 Aaa -00415- NJR Document 19 File.09/10/19 “Page 32 of 33: Page ID #186
BLU HaPTauna ‘

    

ea

VS 7 —_T
rast AgNO y

   
  

 

io raer
.

Py vf i, r ,
ie
POOR :

a So

Pa Atte... TS ek eee
4

JN yer
Bg

a |
cy Ww
“4 \ o>} 5
f. Cy
i 8 ; ZL fof Se
= 1 Utada ghy |
ant yowwers

Fn el }
ype of

{ ie 1K alti a al

   
   
  
     
 

io) ee

-

  

 

 

 

 

 

 

gata es y ~
: eq ro 5
FOREVER USA FO WA FR ye _ oO a
ant nil pu
ee a =
eet Ns il a Z = w
QO552
i CE a28
= musty
a —~2o82
Cras
S A
vw J o- 8
= Pty ‘5 vs ae
a: 2
OF et © x © —
= ee rr o ———————
ie Ge a| 8 3 2 8 =
oO) ite} oa —————
ae: S2 uJ Sas oT ——
i ® o25 —————
— i. = >O a ————
C rc OQ £39 = CO —————
H.: ‘s Zz 2s2 |e | ~ ——
o/ = 6or <t SS
Qf oe) Oo > a a ——
‘ Cr <x r a+
ws D & Lu a S QJ = —
eae —— £oO ls 8 S19 ==
® = = | ce a
eer w« = ————
= _Y — oO |< > 312 aa
S) = < o|° ==
es, 4 ou ey a ee
a | o ra > <21 5 =
wy — = = ti a ——
CS \f ws) 2 wd O a OZ ” —
cS , Q) = O Ot ——
- oc 2a, oS
oe oO me be oH a 2-)0 —_——
ome nee ce : — i 22? —
{) ro E 9 rw =
ee > ly ae i 8 —
a G aa S& Pe 3 Fri uF
AC Yan.) Cy (_— | TN

|
|
\
|
Case 3:19-cv-00415-NJR

Document 19 Filed 09/10/19 Page 33 of 33 Page ID #187

ae
ot
\ 4 3
: Rl
: cou"
mia oe LLno!
ar R\Gl
cue DIS Se orric
couInet sy.
‘Sapp *Moqu ay, MNSo DU g
41 09

M1M904 seu5 19 ‘aasszappe
49) 25uapuca, F2MFOGH OF Bu P 114 5,

aS Ka1409 S50 13u9.499), Di

soy DSOU10TD Bo tonu Utz, aeutae
Leu BUY 29 pany

4 Dp:
G00 dager

TOPE Ay
